BEER, Judge:
On a Rule for Alimony and Child Support heard on April 29, 1974, the District Court awarded appellee a total of $400.00 per month beginning June 1st, 1974.
Appellant brings this appeal contending that the Trial Judge incorrectly calculated appellant’s total income and,, thereby, erred in the proper computation of the award of alimony pendente lite to such an extent as to have constituted an abuse of proper judicial discretion under the circumstances.
The record shows that in addition to his gross monthly pay of $858.00 appellant has three additional, though sporadic, sources of income: (1) Army Reserve pay of $179.00 every three months or approximately $60.00 per month, gross; (2) Giar-russo Security Service where, since December, he had earned $94.00 or approximately $20.00 per month, gross; (3) overtime of about ten hours a month at $7.00 per hour or approximately $70.00 per month, gross.
Thus, there is a proper basis in the record for a calculation of appellant’s approximate monthly gross income. That figure would be right at $1,000.00 per month, gross.
Appellant has introduced no testimony or other evidence into the record to show what specific deductions should be considered in arriving at a net monthly income figure nor is there any clear or convincing proof that appellant will be irrevocably damaged by the imposition of the award of a monthly total of $400.00 for alimony and child support in the temporary proceedings pendente lite.
The record does show that a very young child and a mother recuperating from back surgery would have a difficult time
*740of it on any less than the amount awarded under the circumstances existing at the time.
We find no abuse of proper judicial discretion in either the calculation of appellant’s monthly income or in the computation of the award to appellee.
We affirm. Costs of this appeal to be paid by appellant.